                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               EASTERN DIVISION

D.M., individually and as                                           PLAINTIFF
A FRIEND OF TWO MINOR CHILDREN
N.M. AND A.M.

v.                             CIVIL ACTION NO.2:20-cv-00048-TBM-JCG

FORREST COUNTY SHERIFF DEPARTMENT                                              DEFENDANTS
CURRENT AND PAST SHERIFF elected at time of harm
ALYSSA CHANDLEE individually and in her professional capacity
FORREST COUNTY BOARD OF SUPERVISORS
FORREST COUNTY DISTRICT ATTORNEY’S OFFICE and
Asst. D.A. BECKY DENHAM individually and in her official capacity
JOHN DOE 1-5

_________________________________________________________________________

    PLAINTIFFS MEMORANDUM IN SUPPORT OF PLAINTIFFS RESPONSE IN
 OPPOSITION TO TO DEFENDANT FORREST COUNTY SHERIFF’S DEPARTMENT,
    FORREST COUNTY BOARD OF SUPERVISORS, AND ALYSSA CHANDLEE’S
                MOTION FOR JUDGMENT ON THE PLEADINGS
                                   [DOC. 51]
_________________________________________________________________________

     COMES NOW, Plaintiff D.M. individually and on behalf of two minor children N.M.

and files this memorandum in support of Plaintiffs response in opposition to defendants

motion for judgment on the pleadings and in accordance to the Court’s order Doc.[48].

     As such, Plaintiffs will show to wit:

1. To the point of facts regarding Plaintiffs following the court’s order of specific and

     precise claims. Plaintiff alert this honorable court that some of Plaintiff’s argument is

     repetitious in nature but not in fact contents as required in the court’s order to Plaintiff

     in allowing Plaintiffs to amend their complaint.

                                                1
2. First, Plaintiffs (BOLD FACED) Defendants Forrest County Sheriff’s department,

     Forrest County Board of Supervisors, and Alyssa Chandlee whom the Court allowed

     Plaintiffs to assert their claims in Plaintiffs amended complaint. As such, their are no

     such high lighted references to the already dismissed defendants nor the excluded

     claims of those defendants and perhaps Plaintiffs should have made a foot note of the

     same. Therefore, Plaintiffs ask the Court’s indulgence as Plaintiff’s excusable neglect

     to make that reference in Plaintiff’s amended complaint, but out of cautious Plaintiff

     had already attached the amended complaint to Plaintiff’s motion to amend the

     complaint and as such did not want to change specific points instead highlight those

     points that were not standing out in Plaintiffs original complaint.

3. Therefore,Plaintiffs contend the facts as relating to ONLY the granted and BOLD

     FACE TEXT of Plaintiff’s amended complaint showing the required specific and

     precise language to hold the remaining defendants, Defendants Forrest County

     Sheriff’s department, Forrest County Board of Supervisors, and Alyssa Chandlee.

     culpable in Plaintiffs amended complaint.

4.   Therefore to be clear, On November 24, 2020 the District Court granted Plaintiffs

     motion for leave to amend their complaint Doc[41].          There the honorable Court

     granted their motion to amend the complaint and to correct the pleading deficiencies

     outlined in the opinion. The opinion of the court held that Plaintiff had not specified

     whether they contend the Chandlee’s interview of the minor Plaintiffs violated their

     rights to procedural or substantive due process. As such, Plaintiffs in their amended

                                               2
   complaint bold texted the claims that the minor children due process rights were

   indeed violated. Please see exhibit A, of Plaintiffs response to the District Attorney’s

   office motion to dismiss which are pages 5, 6, 7, and 8 as well as Plaintiffs claims for

   relief as applicable to only those defendants as found in the court’s order are intended

   for Plaintiffs amended complaint Doc. 45]. As a result, 5th Circuit has held that it is

   inappropriate for a district court to weigh the strength of the allegations at the stage

   of a 12(b)(6) motion to dismiss. 5th Circuit in a recent opinion in Arnold v. Williams,

   979 F.3d 262, 268–69 (5th Cir. 2020) held that:

“At the 12(b)(6) stage of litigation, it is inappropriate for a district court to weigh the

strength of the allegations. Twombly, 550 U.S. at 563 n.8, 127 S.Ct. 1955 (2007)

(“[W]hen a complaint adequately states a claim, it may not be dismissed based on a

district court's assessment that the plaintiff will fail to find evidentiary support for his

allegations or prove his claim to the satisfaction of the *269 factfinder.”). Instead, the

district court must simply decide if the complaint plausibly alleges a claim for relief.

Iqbal, 556 U.S. at 678, 129 S.Ct. 1937. The 5th Circuit went further and held that: “By

stating a Fourth Amendment claim under § 1983 and stating facts that make plausible an

unreasonable search, Arnold meets the minimal pleading standard necessary to

survive a 12(b)(6) motion to dismiss on that claim, at least as to the two § 1983

elements set forth in Gomez. He has not done so for his unreasonable-seizure claim.

Arnold v. Williams, 979 F.3d 262, 268–69 (5th Cir. 2020).



                                             3
19. Likewise, Plaintiff has also shown this honorable District Court that the two minor

children were interrogated without their mother’s consent and as a result harmed by the

act of the government actors. Therefore, Plaintiff contend that the complaint meets the

minimal standards as held by Fifth Circuit and as such, Defendant Doc.[51] should be

denied because Plaintiffs high lighted facts support the minimal standard required in a

complaint against Defendants Forrest County Sheriff’s department, Forrest County Board

of Supervisors, and Alyssa Chandlee.

20. Furthermore, Plaintiffs complaint consists of a narrative recitation of facts followed

by a series of legal claims and to prove the matter asserted Plaintiff had to show the

chronological events for an easier read for the parties.

21.   It follows that: 5th Circuit has held in Arnold v. Williams, 979 F.3d 262, 267 (5th

Cir. 2020) , “Although the complaint is difficult to follow, the factual allegations in

combination with the short legal claims plausibly state a search within the meaning of the

Fourth Amendment. “We hold that Arnold's complaint plausibly alleges a trespassory

search of his home. See Florida v. Jardines, 569 U.S. 1, 5, 7, 133 S.Ct. 1409, 185 L.Ed.

2d 495 (2013) (“When ‘the Government obtains information by physically intruding’ on

persons, houses, papers, or effects, ‘a “search” within the original meaning of the Fourth

Amendment’ has ‘undoubtedly occurred.’ ... [A]n officer's leave to gather information is

sharply circumscribed when he steps off [public] thoroughfares and enters the Fourth

Amendment's protected areas.”) (quoting United States v. Jones, 565 U.S. 400, 406 n.

3, 132 S.Ct. 945, 181 L.Ed.2d 911 (2012)).

                                             4
22. LAW AND FACTS THAT ARE SPECIFICALLY TO DEFENDANTS MOTION

FOR JUDGMENT ON PLEADINGS:

23. Defendants Forrest County Sheriff’s department, Forrest County Board of

Supervisors, and Alyssa Chandlee knew or should have known that Deputy Chandlee

should have known to be informed, alerted, focused on, reminded of, considered that

minors have protected constitutional rights during an interrogation and that their parents

were required to be present. Such violation of United States Constitutional rights cannot

be overlooked and thought as no harm occurred to the minors as claimed, instead the

litigation should move forward to show before a jury the facts of the claims. Plaintiff

contend that maybe such an argument is plausible if the interrogation was for only 30

minutes, but in this case it was for over [3] hours and based on deputy Chandlee’s own

notes, that she believed N.M. the then [13] year old boy had sexually assaulted his baby

sister and not his father, was enough for a reasonable officer to believe that the mother of

the minors should be present during such interrogation. Additionally, Deputy Chandlee

by title alone, “Deputy,” certainly should have known or been taught to know that her

conduct was improper and in violation of the minors protected constitutional rights.

Plaintiffs contend that deputy Chandlee herself sites in her notes that she took a break,

exited the room and went and got the baby sister and sat the baby sister A.M. in the lap of

the minor for the minor N.M. to react, that was intentional. It is important to know that

the mother of these children and it was revealed during the trial for custody in this matter

showed that the little girl had already been terrorized and traumatized by allegedly her

                                             5
father.1 As such, 5th Circuit has held that In deed, Most public officials are entitled to

only qualified immunity. Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S.Ct. 2727, 73

L.Ed.2d 396 (1982). “The presumption is that qualified rather than absolute immunity is

sufficient to protect government officials in the exercise of their duties.” Burns v. Reed,

500 U.S. 478, 486–487, 111 S.Ct. 1934, 114 L.Ed.2d 547 (1991). However, the U.S.

Supreme Court has held that, “Our system of jurisprudence rests on the assumption that

all individuals, whatever their position in government, are subject to federal law:

“No man in this country is so high that he is above the law. No officer of the law may set that law

at defiance with impunity. All the officers of the government from the highest to the lowest, are

creatures of the law, and are bound to obey it.” United States v. Lee, 106 U.S. 196, 220, 1 S.Ct.

240, 261, 27 L.Ed. 171.Butz, 438 U.S. at 507.Lucas v. Par. of Jefferson, 999 F. Supp. 839, 842

(E.D. La. 1998). As such, Defendant Chandlee, acting as a police officer(deputy) decided to

ignore the rights of Plaintiffs and do what she thought she wanted to and/or acted in the

obedience of her now, superior officer, Sheriff, Charlie Sims, and/or formal sheriff, Billy

McGee.    2



Moreover, Section 1983 provides that anyone who acts under color of state law to deprive

another of a constitutional right is liable to that person in damages. The statute does not provide

1 At the time of the interrogation the minor children trial against their father had not commenced
leaving ample amount of time for these government actors to get permission from the minors
mother whom was told to wait in a lobby for over [3] hours of questioning of her minor children
2 Plaintiffs were admonished in the court’s order to state which sheriff was being sued, but as
Plaintiff stated in other pleadings that at the time of this lawsuit filing the election for sheriff was
going on and the time frame that Chandlee violated the minors constitutional rights was not
clear which or both sheriffs had the position. Therefore Plaintiffs had every intent to make the
assertion clear in the CMO conference amendment to the complaint time frame. Even now the
same indulgence is needed for clarity.

                                                    6
for any immunity from liability for anyone.,Lucas v. Par. of Jefferson, 999 F. Supp. 839, 842

(E.D. La. 1998).

23. Now in the case, sub judice, Defendant Alyssa Chandlee individually and in her

official capacity is arguing that the duties performed as a result of this matter brought

before the court, is based on her (official work as a police officer),such facts are reserved

for the jury, especially since Plaintiffs claims suggest otherwise. Plaintiffs have provided

this court with an arsenal of facts that the fact finder might reasonably believe that it is

plausible that this Defendant actually violated the Plaintiffs guaranteed protected

constitutional rights. Therefore, the matter should proceed into litigation based on the

cleared deficiencies ordered by the court to the Plaintiffs.

24. Additionally, in making their amended complaint clearer, it is the contention of

Plaintiffs that they had entitled constitutional rights that was established at all times

during the interrogation performed by Defendant Chandlee..3 Instead, that the Defendant

Chandlee, abused her authority under the badge to intimidate, question and persuade said

minors into more than [3]hours of questioning without the mother’s consent and

presence. Plaintiffs further contend that when they were interrogated by Defendant

Chandlee without the presence of their mother, tortfeasor knew that she was eliciting

information that could lead to a more in-depth criminal investigation, at least against

N.M. because Defendant Chandlee stated that she believe that minor, N.M. may have


3 Again, Plaintiff only seeks those rights that have not been dismissed by the court in the court’s
order. Therefore, it is important to Plaintiffs that the court understands that Plaintiffs are not
trying to frustrate the court where the argument touches already dismissed claims.

                                                 7
sexually assaulted his sister, A.M. Therefore, the intent of Defendant Chandlee is

exemplified in her notes that are attached to this response and such notes have already

been submitted to this court.

25. Moreover, in Manuel v. Joliet, No. 14-9496, ––– U.S. ––––, 137 S.Ct. 911, 197

L.Ed.2d 312, 2017 WL 1050976 (U.S. Mar. 21, 2017), the supreme court considered and

rejected the argument that either a judge’s finding of probable cause or “a grand jury

indictment or preliminary examination” forecloses a Fourth Amendment claim arising

from unlawful pretrial detention. Id., 137 S.Ct. at 920 n.8, 2017 WL 1050976, (holding

that plaintiff could pursue a § 1983 claim for unlawful pretrial detention, and that the

Fourth Amendment properly governed such a claim. As such, it is the contention of

Plaintiffs that they had entitled constitutional right to be free from the conduct of

Chandlee which was established at all times during the interrogation performed by

Defendant Chandlee. And that the Defendant Chandlee, abused her authority under the

badge to intimidate, question and persuade said minors into more than [3]hours of

questioning without the mother’s consent and presence. Plaintiffs further contend that

when they were interrogated by Defendant Chandlee without the presence of their

mother, Chandlee had an opportunity during the break she took to stop the unlawful act

since she knew that she was eliciting information that could lead to a more in-depth

criminal investigation, at least against N.M. Defendant Chandlee stated in her notes

during the custody trial of these minors that she believe that minor, N.M. may have

sexually assaulted his sister, A.M. as such, Defendant Chandlee believed that the minor

                                             8
N.M. had committed a crime by her own detailed notes, but failed to follow the law for

interrogating a minor. Therefore, the intent of Defendant Chandlee is exemplified in her

notes that are attached to this response and such notes have already been submitted to this

court. Titled exhibit C and D



                                     CONCLUSION

26.   Therefore, Plaintiffs have asserted more than plausible claims it their amended

complaint against Defendants Forrest County Sheriff’s department, Forrest County Board

of Supervisors, and Alyssa Chandlee for violations as proclaimed by Plaintiffs. Plaintiffs

were allowed to clarify with specific and precise language the actionable claims and as

such Plaintiff’s amended complaint is in keeping with the holdings of the Fifth Circuit as

a matter of law and facts. Moreover, Plaintiffs make this record that Plaintiffs did not

believe that Plaintiffs had any right to remove the names of other original named

defendants without the court specifically stating to remove those names.         However,

Plaintiff is fully aware that this honorable court ordered certain defendants and claims as

dismissed and Plaintiffs knows that they have no cause of action against those

Defendants as ordered. As such, Plaintiffs reemphasize that the matter in the amended

complaint was to only high light and show the chronological order of events of Plaintiffs

claims.    Therefore, Defendants Forrest County Sheriff’s department, Forrest County

Board of Supervisors, and Alyssa Chandlee’s motion for judgment on the pleadings

should be denied as a matter of law and facts that support the law as shown in the above

                                             9
paragraphs of Plaintiffs response in opposition to Defendants motion for judgment on the

pleadings.

Respectfully Submitted this the 30th day of December 2020.
 Plaintiff: Friends of minor N.M. and A.M.
/s/Abby Robinson (MSB 105157)
ABBY ROBINSON LAW FIRM PLLC.
227 E. PEARL STREET
JACKSON, MISSISSIPPI 39201
TELEPHONE: (601) 321-9343
FACSIMILE: (601) 487-6326
Email: arobinsonlawfirm@yahoo.com




                            CERTIFICATE OF SERVICE

I, the undersigned attorney, do hereby attest that I have filed the forgoing documents with

the Clerk of the Courts whom has sent such notifications to all parties involved in this

litigation.

Respectfully Submitted this the 30th day of December, 2020


/s/Abby Robinson (MBN. 105157)
ABBY ROBINSON LAW FIRM PLLC.
227 E. Pearl Street
JACKSON, MS 39201
PH. 601-321-9343
FAX. 601-487-6326
EMAIL: arobinsonlawfirm@yahoo.com
EMAIL: abby@askabbylaw.com


FORREST COUNTY DISTRICT ATTORNEY’S OFFICE
Assistant D.A. Becky Denham, in her official and individual capacities
/s/Douglas T. Miracle,

                                            10
Special Assistant Attorney General
Attorney for Forrest County D.A. and Asst. Becky Denham (TERMINATED)

Forrest County Sheriff Department, Alyssa Chandlee,
and Forrest County Board of Supervisors
William R. Allen
Christina. J. Smith
ALLEN, ALLEN, BREELAND, & ALLEN, PLLC
214 Justice Street
Brookhaven, MS 39602
wallen@aabalegal.com
csmith@aabalegal.com




                                         11
